UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          :
       In re:                             :                 Bankr. No. 07-662
       Martha A. Akers,                   :
              Debtor.                     :
                                          :
                                          :
MARTHA A. AKERS,                          :
                                          :
            Appellant,                    :
                                          :
v.                                        :                 Civil Action No. 12-1137 (JEB)
                                          :
DOVENMUEHLE MORTGAGE,                     :
                                          :
            Appellee.                     :
_________________________________________ :


                                 MEMORANDUM OPINION


       In a Memorandum Opinion issued on January 8, 2013, this Court denied Appellant’s

Motion to proceed in forma pauperis (IFP) in her latest appeal of an adverse decision in the

Bankruptcy Court. See ECF No. 7. The Court ordered Appellant, a prolific pro se filer, that her

appeal would be dismissed unless she paid the required fees by January 28. Id. at 7. Instead of

doing so, she has simply filed another IFP Motion. In fact, this IFP Motion is identical to one

she filed in Case No. 11-674, which this Court denied on January 29. See In re: Akers, No. 11-

674, ECF No. 19 (Order). The current one will be denied for the same reasons and the appeal

dismissed.


                                                1
       As the Court noted in denying her prior IFP Motion in this case, Appellant owns $1.5

million in real property, which is apparently unencumbered. She thus hardly qualifies for IFP

status. See Jan. 8 Order at 4-5. In addition, the Court mentioned the lack of merit to this appeal

and the Bankruptcy Court’s certification that it had not been taken in good faith. Id. at 6. In her

current IFP Motion, she now claims property assets of $2.5 million, even more than in her

original Motion. See Aff. at 3. The reasons for denial here are thus even stronger than

previously. In any event, the IFP Motion is identical to the one the Court has just ruled on in No.

11-674, and it will deny this Motion for all the reasons stated in that Memorandum Opinion and

Order. See In re: Akers, No. 11-674, ECF No. 19 (Order). The grounds set forth in that Order

are thus expressly incorporated here.

       An Order accompanies this Memorandum Opinion.



                                                             JAMES E. BOASBERG
                                                             United States District Judge

DATE: Jan. 30, 2013




                                                 2